Citation Nr: 1622304	
Decision Date: 06/03/16    Archive Date: 06/13/16

DOCKET NO.  12-35 808	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to a compensable rating for a heart murmur.

2.  Entitlement to a rating in excess of 50 percent for migraine headaches.

3.  Entitlement to service connection for an acquired psychiatric disability, to include posttraumatic stress disorder (PTSD).

4.  Entitlement to a total disability rating due to individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Matthew D. Hill, Attorney


ATTORNEY FOR THE BOARD

T. Berryman, Associate Counsel


INTRODUCTION

The Veteran had active military service from November 1990 to July 1997.

This case comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In connection with this appeal, the Veteran testified at a hearing before a Decision Review Officer (DRO) at the RO in October 2009.  A transcript of that hearing is of record.

The issues of entitlement to service connection for an acquired psychiatric disability and entitlement to TDIU are addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

In an October 2015 statement and before the promulgation of a decision in the appeal, the Veteran notified the Board that she wished to withdraw her claims for entitlement to increased ratings for a heart murmur and migraine headaches.


CONCLUSION OF LAW

The criteria for withdrawal of the claims for entitlement to increased ratings for a heart murmur and migraine headaches have been met.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.204 (2015).



REASONS AND BASES FOR FINDING AND CONCLUSION

Withdraw Claims

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the Veteran or by his authorized representative.  38 C.F.R. § 20.204.  In the present case, in a February 2016 statement, the Veteran, through her representative expressly withdrew her appeal with regard to the issues of entitlement to increased ratings for a heart murmur and migraine headaches prior to promulgation of an appellate decision; hence, there remain no allegations of errors of fact or law for appellate consideration with respect to these specific matters.  Accordingly, the Board does not have jurisdiction to review the appeal of these issues and they are therefore dismissed.


ORDER

The appeal of the claim of entitlement to a compensable rating for a heart murmur is dismissed.

The appeal of the claim of entitlement to increased rating for migraine headaches is dismissed.


REMAND

The Veteran is seeking service connection for an acquired psychiatric disability which she alleges is the result of military sexual trauma.  She denies having told anyone in service about being assaulted, although it appears that the Veteran's assertion is that it was a pervasive pattern of unwanted sexual advances that caused her current disability (namely that her superiors in basic training allegedly told her that if she did not engage in sexual relations with them that there would be consequences), rather than a single incident.

VA regulations provide that If a posttraumatic stress disorder claim is based on in-service personal assault, evidence from sources other than the Veteran's service records may corroborate the veteran's account of the stressor incident.  Examples of such evidence include, but are not limited to: records from law enforcement authorities, rape crisis centers, mental health counseling centers, hospitals, or
physicians; pregnancy tests or tests for sexually transmitted diseases; and statements from family members, roommates, fellow service members, or clergy.  Evidence of behavior changes following the claimed assault is one type of relevant evidence that may be found in these sources.  Examples of behavior changes that may constitute credible evidence of the stressor include, but are not limited to: a request for a transfer to another military duty assignment; deterioration in work performance;
substance abuse; episodes of depression, panic attacks, or anxiety without an identifiable cause; or unexplained economic or social behavior changes. 

Here, it appears that efforts were made unsuccessfully to obtain the Veteran's service personnel records from her time in the Reserves, the Veteran's service personnel records from her active duty service do not appear to have been obtained.  This is potentially relevant in that changes in behavior is one type of evidence that can help corroborate a reported stressor. 

Additionally, while the Veteran submitted a medical opinion from Dr. Gomez who opined that it was much more likely than not that the Veteran's PTSD was the result of her military experiences.  However, Dr. Gomez did not address the fact that the Veteran served for a number of years in the military after these events without complaint, left service because of difficulty raising children as a single parent in the military, denied any psychiatric problems at separation, enlisted in the military reserves following service, had reportedly abusive husbands both before and after her military service, had a traumatic ectopic pregnancy post-service, and reported experiencing anxiety because her son was hanging out with the wrong crowd.

Additionally, there are multiple negative VA opinions.  As such, the Board feels that an additional examination is necessary.

The Veteran also asserts that she is precluded from working due to her service-connected disabilities.  Prior to this decision, the Veteran was service connected for migraine headaches, rated at 50 percent, and a heart murmur, at a noncompensable rate.  This issue is inextricably intertwined with the adjudication of her psychiatric claim, and it too must be remanded.

Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's service personnel records from her time on active duty.

2.  Schedule the Veteran for a VA psychiatric examination, preferably with a female psychiatrist or psychologist.  The Veteran's claims file should be provided.  

The examiner should diagnose any acquired psychiatric disability, and then should provide an opinion as to whether it is at least as likely as not (50 percent or greater) that a current acquired psychiatric disability either began during or was otherwise caused by the Veteran's military service.  Why or why not?    

In doing so, the examiner should specifically address the opinion of Dr. Gomez, as well as the relevance, if any, of the fact that the Veteran served for a number of years in the military after these events without complaint, left service because of difficulty raising children as a single parent in the military, denied any psychiatric problems at separation, enlisted in the military reserves following service, had reportedly abusive husbands both before and after her military service, had a traumatic ectopic pregnancy post-service, and reported experiencing anxiety because her son was hanging out with the wrong crowd.

3.  Readjudicate the appeal.  If the claim remains denied, issue an appropriate supplemental statement of the case and provide the Veteran and her representative the opportunity to respond.  The case should then be returned to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


